Exhibit 10.8

Hill Feinberg Waiver

WAIVER OF EXECUTIVE’S 2011 BONUS

This Waiver of Executive’s 2011 Bonus (“Waiver”) is hereby executed effective as
of the date set forth below (the “Effective Date”) by the undersigned (the
“Executive”), as an employee of FIRST SOUTHWEST HOLDINGS, LLC (the “Employer”),
a subsidiary of PLAINSCAPITAL CORPORATION, a Texas corporation (“Plains
Capital”), on behalf of himself, his heirs, executives, successors and assigns
for good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged.

WHEREAS, the Employer, Plains Capital and the Executive entered into that
certain Employment Agreement dated December 18, 2008, as amended by the First
Amendment to Employment Agreement dated as of March 2, 2009 (the “Employment
Agreement”), pursuant to which the Executive is entitled to receive an annual
bonus for any given year that is not less than the average bonus paid to
Executive by Employer in respect of the three (3) calendar years immediately
preceding the year of such bonus (the “Guaranteed Bonus”);

WHEREAS, the Executive desires to waive a portion of the Guaranteed Bonus that
would be payable to him in March of 2012 with respect to the fiscal year ending
December 31, 2011.

NOW, THEREFORE, pursuant to this Waiver, as of the Effective Date,
notwithstanding any provisions of the Employment Agreement, or any other
agreement or understanding between the Employer and the Executive, the Executive
hereby irrevocably and unconditionally waives and relinquishes his rights and
any and all claims to receive $91,777 of the Guaranteed Bonus for 2011 (the
“Waived Amount”).

The Executive further certifies, acknowledges and agrees that:

 

  1. No portion of the Guaranteed Bonus is payable until March, 2012, and that
as of the Effective Date, no portion of the Guaranteed Bonus has been credited
to his account or made available to him without restriction.

 

  2. As of the Effective Date, he shall not longer have any right, title, claim
or interest in the Waived Amount and neither the Employer nor Plains Capital
shall have any obligation either now or in the future to pay the Waived Amount
to the Executive, or his heirs, estates or assigns.

 

  3. He has read and completely understands the provisions of this Waiver and
that he is signing freely and voluntarily, without duress, coercion or undue
influence.

IN WITNESS WHEREOF, the Executive has executed this Waiver effective as of the
7th day of March, 2012.

 

By:  

/s/ Hill Feinberg

Printed Name: Hill Feinberg